NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




            United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted July 20, 2012*
                                  Decided July 23, 2012

                                          Before

                             FRANK H. EASTERBROOK, Chief Judge

                             DIANE P. WOOD, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

Nos. 12-1397 & 12-1574

UNITED STATES OF AMERICA,                          Appeals from the United States District
     Plaintiff-Appellee,                           Court for the Southern District of Illinois.

       v.                                          No. 07-CR-30017-MJR

GREGORY C. BLACK,                                  Michael J. Reagan,
    Defendant-Appellant.                           Judge.


                                        ORDER

        This appeal mirrors United States v. Redd, 630 F.3d 649 (7th Cir. 2011). Under 18
U.S.C. § 3582(c)(2) Gregory Black’s sentence was reduced from 121 to 101 months because
two retroactive amendments issued by the Sentencing Commission (Amendments 706 and
711) lowered his guidelines range. He did not appeal. Eight months later he asked the
district court to modify that order and reduce his sentence further—this time on the basis


      *
         After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(C).
Nos. 12-1397 & 12-1574                                                                     Page 2

of Amendment 750—but the court declined because that amendment did not lower his
guidelines range. This was the correct resolution. In Redd we explained that when a
defendant waits beyond the 14-day window to appeal before seeking reconsideration of a
§ 3582(c)(2) ruling, the defendant’s request must be treated as a new motion. 630 F.3d at
650–51. But § 3582(c)(2) permits a sentence reduction only if the defendant’s sentencing
range “has subsequently been lowered by the Sentencing Commission,” and here—as Black
concedes—Amendment 750 did not lower his applicable guidelines range. Because the
amendment does not qualify him for another reduction, the district court properly denied
his request. See 18 U.S.C. § 3582(c)(2); U.S.S.G. § 1B1.10(a)(2)(B); United States v. Jackson, 573
F.3d 398, 399 (7th Cir. 2009); United States v. Forman, 553 F.3d 585, 588 (7th Cir. 2009).

                                                                                       AFFIRMED.